 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368A. G. Mazzocchi, Inc. and Maztec Environmental, Inc., as alter egos and a Single Employer d/b/a Mazzocchi Wrecking and Local 560, Interna-tional Brotherhood of Teamsters AFLŒCIO.  Case 22ŒCAŒ24212 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE  On June 5, 2001, Administrative Law Judge D. Barry Morris issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief, and the Charging Party filed a brief supporting the judge™s decision.  The National Labor Relations Board has delegated its authority in this matter to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified below.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, and orders that the Respondents, A. G. Mazzocchi, Inc. and Maztec Environmental, Inc., as alter egos and a single employer, d/b/a Mazzocchi Wrecking, East Hanover, New Jersey, their officers, agents, successors, and as-signs, shall take the action set forth in the Order as modi-fied.  Substitute the following for paragraph 2(b).                                                                                                                      1 In adopting the judge™s findings that the Respondent™s failure to as-sign work to the discriminatees violated Sec. 8(a)(3) and (1) of the Act, we note that the statements of Joe Herzog, an undisputed statutory supervisor, are attributable to the Respondent.  Thus, the General Coun-sel™s burden under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), is satisfied by the evidence establishing that Herzog told the discriminatees that they were not being assigned work because of their union activity. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Chairman Hurtgen notes that there are no exceptions to the judge™s finding that Respondents Mazzocchi and Maztec are single employers and/or alter egos.  Therefore, particularly as to the alter ego finding, he adopts only on a proforma basis.  In this regard, he notes that there is no finding of an intent to avoid statutory obligations.  See AAA Fire Sprinkler, Inc., 322 NLRB 69 fn. 8 (1996).  3 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). ﬁ(b) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ  Jeffrey P. Gardner, Esq., for the General Counsel. Arthur G. Warden, Esq., for the Respondent. Paul A. Montalbano, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE D. BARRY MORRIS, Administrative Law Judge.  This case was heard before me in New York City on February 27 and March 1, 2001.  On a charge filed on September 27, 2000,1 a complaint was issued on December 28, alleging that A. G. Mazzocchi, Inc. (AGM) violated Section 8(a)(1), (3), and (5) of the National Labor Relations Act (the Act).  The complaint was subsequently amended to add as additional Respondents Maz-tec Environmental, Inc. (Maztec) and Mazzocchi Wrecking (together with AGM as Respondents). Respondents filed an answer denying the commission of the alleged unfair labor practices. The parties were given full opportunity to participate, pro-duce evidence, examine and cross-examine witnesses, argue orally, and file briefs.  Briefs were filed by the parties on April 19, 2001. On the entire record of the case, including my observation of the demeanor of the witnesses, I make the following FINDINGS OF FACT I.  JURISDICTION Respondents, with offices in East Hanover, New Jersey, have been engaged in the business of demolition and solid waste removal services.  Respondents admit, and I find, that they are employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. In addition, it has been admitted, and I find, that Local 560, International Brotherhood of Team-sters, AFLŒCIO (the Union) is a labor organization within the meaning of Section 2(5) of the Act.  II.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts 1. Respondents AGM was incorporated in 1967, with 51 percent of the stock owned by Anthony Mazzocchi and 49 percent owned by his son, Nicholas.  In 1988, Nicholas assumed control of the Com-pany and as of February 2000 he was president and his sister, Grace, was vice president.  In 1990, a second company, Maz-tec, was formed, operating out of the same facility.  Grace is president of Maztec, owning 51 percent of the stock, and  1 All dates refer to 2000, unless otherwise specified. 335 NLRB No. 32  MAZZOCCHI WRECKING 369Nicholas is vice president, ow
ning 49 percent.  As of Novem-
ber 20, 2000, AGM and Maztec
 began doing business as 
Mazzocchi Wrecking.  
Director of Operations Edward King Jr. testified that he had 
authority over all of the drivers, including the AGM drivers and 
the Maztec drivers.  He also testified that the truck reports com-
bine the drivers for both companies and the ﬁWho™s Where 
Daily,ﬂ which lists the manpower and location of each job, 
includes the drivers of both AG
M and Maztec.  Jan Zajac testi-
fied that trucks contained th
e names of both AGM and Maztec 
and that the drivers of both companies interchanged, driving the 
trucks of both AGM and Maztec. 
2.  The alleged unfair labor practices 
a. Jan Zajac 
Jan Zajac began his employment
 with AGM as a truckdriver 
on February 9.  He worked 5 days a week.  In May he contacted 
Jim Huxford, the Union™s busine
ss agent, and distributed union 
authorization cards.  He attende
d several union meetings and 
was the union observer at the el
ection, which was held on June 
22. Zajac testified that on July 31 
he received a telephone call from his supervisor, Joe Herzog, who told him that he would 
not be assigned work the next 
day.  When Zajac asked Herzog 
how come he wouldn™t be working, Zajac testified that Herzog 
replied, ﬁYou know how come.ﬂ 
 Zajac testified that for the 
next month, each da
y Herzog told him that he wouldn™t be 
working.  Zajac testified that in
 early September, during one of 
the telephone calls, he asked 
Herzog, ﬁHow come I™m not 
working? . . . I understand you people hire a new guy, and he 
worked and I never worked.ﬂ  Zajac testified that Herzog re-
plied, ﬁBecause you bring the Union . . . I don™t think you™ll be 
working again.ﬂ b. Chauncey Singletary 
Chauncey Singletary began working for AGM as a truck-
driver on February 2.  He signe
d a union authorization card and 
attended union meetings during June
. He testified that prior to 
June 20 he worked 5 days a week.  On that day, which was 2 
days before the election, he re
ceived a phone call from Herzog, at which time Herzog told him that there was no work the fol-

lowing day.  Singletary testifie
d that when he asked Herzog 
why he was not being 
assigned work, Herzog replied, ﬁThey™re 
messing with you because they think you had something to do 
with bringing in the Union.ﬂ  Singletary testified that after that 
time he was only assigned work 1 
or 2 days a week.  He also 
testified that another driver, Joshua Moke, was hired around 

July 1.  
c. Robert Griles 
Robert Griles began his employment with AGM as a truck-
driver in May 1998.  In terms of
 seniority he was 5th or 6th out 
of approximately 15 drivers.  He
 distributed union authorization 
cards and attended the union m
eetings during May and June. 
He testified that prior to Augus
t he received work assignments 
every day.  He further testified that in the beginning of August 

he received a phone call from Herzog who told him that he 
wouldn™t be working.  When Gril
es asked why, Herzog replied, 
ﬁAw, they just messin™ with you.ﬂ  Griles testified that Herzog 

told him, ﬁThe Union, that they felt that I had something to do 
with it and . . . it would get straightened out once the contracts 
were signed.ﬂ  Griles testified th
at he was out of work for ap-
proximately 2 months, that Moke
 was hired after the election, 
and that since the contract wa
s signed he has been assigned 
work everyday.  The contract was signed in November. 
B. Discussion and Conclusions 
1. Alter ego and single employer 
The complaint, as amended, al
leges that for the period be-
ginning May 1 to the present AGM 
and Maztec were alter egos, 
or alternatively, a single empl
oyer.  Respondents concede that 

since November 20, the two companies have been doing busi-
ness as Mazzocchi Wrecking. 
In Crawford Door Sales, 
226 NLRB 1144 (1976), the Board 
stated the following criteria for 
establishing alter ego status: 
 Clearly each case must turn on its own facts, but generally we 
have found alter ego status where the two enterprises have 
ﬁsubstantially identicalﬂ manage
ment, business purpose, op-
eration, equipment, customers, and supervision, as well as 
ownership. 
 Not all of these indicia need be present.  
Blake Construction 
Corp., 
245 NLRB 630, 634 (1979), enf. granted in part and 
denied in part on other grounds 663 F.2d 272 (D.C. Cir. 1981); 
Walton Mirror Works, 
313 NLRB 1279, 1283Œ1284 (1994).  
The Board has held that common 
ownership is established if 
both companies are owned by members of the same family. 
J.M. Tanaka Construction Inc.,
 249 NLRB 238, 241 fn. 29 
(1980), enfd. 675 F. 2d 1029 (9th Cir. 1982); 
Walton Mirror 
Works, 
supra, at 1284. Nicholas Mazzocchi is president of AGM, owning 49 per-
cent of the Company™s stock, and his sister, Grace, is vice 
president. Their father, Anthony,
 owns 51 percent of the stock. 
Grace is president of Maztec, owning 51 percent and Nicholas 
is vice president, owning 49 percent.  Prior to December 2000.  
Herzog supervised the employee
s of both AGM and Maztec.  
Since that time King has been th
e director of operations and has 
authority over all of the employ
ees.  The business of the two 
companies is the same and AGM 
and Maztec operate out of the 
same facility.  Drivers are interchanged for the two companies 
and the trucks are interchanged. Truck reports combine the 
drivers for both companies and the ﬁWho™s Where Dailyﬂ in-
cludes the drivers of both AG
M and Maztec. Based on the 
above, I find that Maztec is the alter ego of AGM. 
As mentioned above, the complaint, as amended, also alleges 
that AGM and Maztec constitute a single employer, within the 
meaning of the Act.  The criteria that the Board normally looks 
to in deciding whether nominally
 separate businesses may be 
regarded as a single employer are common management, com-
mon ownership, centralized contro
l of labor relations, and inter-relation of operations.  See 
Merchants Iron & Steel Corp., 
321 NLRB 360 fn. 1 (1996).  For the same reasons stated above for 
finding that Maztec is the alter 
ego of AGM, I find that the two corporations constitute a single 
employer, within the meaning 
of the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3702. Work assignments Zajac, Singletary, and Griles appeared to me to be credible 
witnesses.  I credit their testimony that prior to the summer of 
2000 they had all been working full time.  Zajac and Griles 
distributed union authorizati
on cards, and Zajac was the union 
observer at the election and all th
ree attended uni
on meetings.  I 
credit Zajac™s testimony that Herzog told him ﬁbecause you 
bring the Union . . . I don™t think you™ll be working again.ﬂ  
Similarly, I credit Singeltary™s testimony that Herzog told him 
ﬁthey™re messing with you becau
se they think you had some-
thing to do with the Union.ﬂ  Likewise, I credit Griles™ testi-

mony that Herzog told him ﬁthey 
felt that I had something to 
doﬂ with the Union and that ﬁit 
would get straightened out once 
the contracts were signed.ﬂ  I fi
nd that the General Counsel has 
made a prima facie showing sufficient to support the inference 
that protected conduct was a moti
vating factor in Respondents™ 
decision to stop assigning work to the three employees. 
Under Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
once a prima facie
 showing has been made, the burden shifts to 
the employer to demonstrate th
at the ﬁsame action would have 
taken place even in the absence of the protected conduct.ﬂ  
Respondents argue that during the summer of 2000 there was 
no practice of seniority at the f
acility.  I believe that Respon-
dents have not sustained their burd
en.  King testified that driv-
ers™ work assignments changed starting in June because Zajac 
and Singletary were the ﬁtwo newest guys.ﬂ  This clearly im-
plies that assignments were based on seniority.  In addition, 
when listing the criteria for making assignments King listed 
seniority as one of the criteria. 
Moke was hired by Respondents as a truckdriver in July. I 
credit Griles™ testimony that in 
terms of seniority he was 5th or 
6th out of approximately 15 driv
ers.  I find that Respondents 
have not sustained their burden,
 and that beginning in the sum-
mer of 2000, Respondents failed 
to assign work to Zajac, 
Singletary, and Griles, while a
ssigning work to other employ-
ees, including some less-senior 
employees.  These constituted 
unfair labor practices within the 
meaning of Section 8(a)(1) and 
(3) of the Act.  
3. Other allegations 
The complaint alleges that beginning in the summer of 2000 
Respondents assigned nonprevailing wage jobs to Zajac, 
Singletary, and Griles, while a
ssigning prevailing wage jobs to 
other employees.  These allegati
ons were not mentioned in the 
General Counsel™s opening statement, were not substantiated at 
the hearing and are not referred to in the General Counsel™s 
brief. Accordingly, the allegations are dismissed.  Similarly, the 
complaint alleges that Respondent
s violated Section 8(a)(5) of 
the Act.  Again, this allegation was not mentioned in the Gen-
eral Counsel™s opening statement,
 was not dealt with at the 
hearing and is not referred to in the General Counsel™s brief.  
Accordingly, the allegation is dismissed. 
The complaint, as amended, alleges that beginning November, 
AGM and Maztec have been doing business as Mazzocchi 
Wrecking. Respondents™ brief st
ates that ﬁOn May 16, 2000, 
Maztec filed a certificate of registration to use the alternate name 
of Mazzocchi Wrecking.  As of 
November 20, 2000, Maztec and 
AGM were doing business as Mazzocchi Wrecking.ﬂ Accord-

ingly, I find that as of November 20 AGM and Maztec were 
doing business under the name Mazzocchi Wrecking.   
The amended complaint also al
leges that beginning Novem-
ber Mazzocchi Wrecking is the successor to AGM and Maztec.  
While the General Counsel contends that AGM and Maztec 
merged into Mazzocchi Wrecking, the record does not substan-
tiate that a merger or any other acquisition took place.  The 
record only contains a Certificat
e of Registration of Alternate 
Name dated April 21, allowing Maztec to use the assumed 

name of Mazzocchi Wrecking.  Accordingly, I find that the 
General Counsel has not sustaine
d its burden of showing that 
Mazzocchi Wrecking is a successor employer.  As stated ear-

lier, however, I do find that commencing November 2000 the 
two companies have been doing business as Mazzocchi Wreck-
ing.  CONCLUSIONS OF LAW 
1. Respondents AGM and Mazt
ec constitute a single em-
ployer and Maztec is the alter ego of AGM. 
2. Respondents are employers engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
3. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
4. By failing to assign work to
 Zajac, Singletary, and Grimes 
because of their protected activ
ities, Respondents have engaged 
in unfair labor practices within the meaning of Section 8(a)(1) 
and (3) of the Act. 
5. The aforesaid unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
6. Respondents did not violate 
the Act in any other manner 
alleged in the complaint. 
THE REMEDY 
Having found that Respondents have engaged in certain un-
fair labor practices, I shall order Respondents to cease and de-
sist therefrom and to take certain affirmative action designed to 
effectuate the policies of the 
Act.  Respondents, having unlaw-
fully failed to assign work to Zajac, Singletary, and Griles, I 
shall order Respondents to make
 those individuals whole for 
any loss of earnings and benefits they may have suffered by 
reason of Respondents™ failure to assign them work.  Backpay 
shall be computed in accordance with 
F. W. Woolworth Co.,
 90 
NLRB 289 (1950), with interest as computed in 
New Horizons 
for the Retarded, 
283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2  ORDER The Respondents, A. G. Mazzocchi, Inc. and Maztec Envi-
ronmental, Inc., as alter egos 
and as a single employer, d/b/a 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 MAZZOCCHI WRECKING 371Mazzocchi Wrecking, their officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Failing to assign work to employees for activities pro-
tected by Section 7 of the Act. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order make whole 
Jan Zajac, Chauncey Singletary, 
and Robert Griles for any loss 
of earnings and other benefits that they may have suffered by 
reason of the discrimination against them, with interest, in the 
manner set forth in the Remedy section. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (c) Within 14 days after service by the Region, post at its fa-
cilities copies of the attached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 22, after being signed by the Respondents™ au-

thorized representative, sha
ll be posted by the Respondents 
immediately upon receipt and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps shall be 
taken by the Respondents to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the event 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
that, during the pendency of these proceedings, the Respon-
dents have gone out of business or
 closed the facilities involved 
in these proceedings, the Res
pondents shall duplicate and mail, at their own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respondents at 
any time since June 20, 2000. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply.  
(e) IT IS FURTHER ORDERED that the complaint is dis-
missed insofar as it alleges violations of the Act not specifically 
found. APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT fail to assign work to employees for activi-
ties protected by Section 7 of the Act. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, make 
whole Jan Zajac, Chauncey Singl
etary, and Robert Griles for 
any loss of earnings and benefits they may have suffered by 
reason of the discrimination ag
ainst them, with interest.  
 A. G. MAZZOCCHI, INC., MAZTEC 
ENVIRONMENTAL, INC., MAZZOCCHI WRECKING 
  